                                         Case 3:17-cv-02162-EMC Document 277 Filed 01/13/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FOOD & WATER WATCH, INC., et al.,                  Case No. 17-cv-02162-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING IN PART
                                   9             v.                                         DEFENDANT’S MOTION FOR
                                                                                            RELIEF
                                  10     UNITED STATES ENVIRONMENTAL
                                         PROTECTION AGENCY, et al.,                         Docket No. 265
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          In November 2016, Plaintiffs filed their original petition asking Defendant EPA to conduct

                                  16   rulemaking to prohibit the addition of fluoridation chemicals to drinking water supplies, which the

                                  17   EPA denied on February 17, 2017. See Docket No. 265 (“Mot.”) at 1. Plaintiffs promptly filed

                                  18   suit in this Court shortly thereafter. See Docket No. 1. (“Compl.”).

                                  19          On August 10, 2020, after a bench trial, this Court issued an order holding all proceedings

                                  20   in abeyance in order to “afford the EPA an opportunity to consider the significant scientific

                                  21   developments that have occurred since the original petition was filed.” Docket No. 262

                                  22   (“Abeyance Order”) at 5.

                                  23          On October 28, 2020, almost eighty days after this Court issued its abeyance order, the

                                  24   EPA filed the instant “motion for relief” from the abeyance order pursuant to Federal Rule of Civil

                                  25   Procedure 60(b)(6). See Mot. The gravamen of the motion is that the Court erred because it

                                  26   “should have dismissed this case for lack of jurisdiction, but instead has permitted Plaintiffs an

                                  27   opportunity to create standing where none exists.” Id. at 1. The EPA asks this Court to vacate its

                                  28   abeyance order and dismiss this case with prejudice. Id.
                                           Case 3:17-cv-02162-EMC Document 277 Filed 01/13/21 Page 2 of 4




                                   1            Importantly, on November 4, 2020, Plaintiffs filed a supplemental petition1 with the EPA

                                   2   requesting that the EPA reconsider its earlier denial in light of new information, including:

                                   3                   “1) the trial record together with Plaintiffs’ admitted exhibits and
                                                       summary of the record; 2) the MIREC and ELEMENT studies; 3)
                                   4                   the pooled BMD analysis of the MIREC and ELEMENT data; 4) the
                                                       National Toxicology Program’s revised draft monograph containing
                                   5                   a systematic review of the fluoride literature; 5) a published
                                                       statement from former NTP director Dr. Linda Birnbaum, about the
                                   6                   ‘consequential’ findings of the NTP’s revised monograph; 6) the
                                                       facts to which the parties stipulated at trial; and 7) several orders of
                                   7                   this Court which reject legal positions that EPA relied upon in its
                                                       denial of the initial petition.”
                                   8

                                   9   See Docket No. 272 (“Opp’n”) at 2. In other words, the EPA is now able fully to reconsider its

                                  10   denial of Plaintiffs original petition, which is why this Court issued the abeyance order in the first

                                  11   place.

                                  12            The EPA’s instant motion for relief from the abeyance order is improper for several
Northern District of California
 United States District Court




                                  13   reasons. First, the motion is procedurally improper because Rule 60(b)(6) only offers relief from

                                  14   final judgments or orders, not from interlocutory orders. See Fed. R. Civ. P. 60(b)(6) (“On motion

                                  15   and just terms, the court may relieve a party or its legal representative from a final judgment,

                                  16   order, or proceeding for . . . any [ ] reason that justifies relief.” (emphasis added)); Banister v.

                                  17   Davis, 140 S. Ct. 1698, 1710 (2020) (“A Rule 60(b) motion . . . attacks an already completed

                                  18   judgment.”); Advisory Committee’s Notes on 1946 Amendments to Fed. R. Civ. P. 60 (b) (“The

                                  19   addition of the qualifying word ‘final’ emphasizes the character of the judgments, orders or

                                  20   proceedings from which Rule 60(b) affords relief; and hence interlocutory judgments are not

                                  21   brought within the restrictions of the rule.”); Mateo v. M/S KISO, 805 F. Supp. 761, 786 (N.D.

                                  22   Cal. 1991) (“Rule 60(b) motions apply only to final judgments, however, and not to interlocutory

                                  23   rulings.”); Kraft v. Old Castle Precast Inc., No. LA CV 15-00701-VBF, 2016 WL 4120049, at *2

                                  24

                                  25   1
                                         The Court’s abeyance order directed Plaintiffs to file a new petition with the EPA. See Abeyance
                                  26   Order at 4. Plaintiffs explain, however, that they filed a supplemental petition instead “after
                                       further research revealed that it was EPA’s practice to consider second petitions seeking identical
                                  27   relief as ‘motions for reconsideration.’” See Docket No. 272 (“Opp’n”) at n. 1 (citing cases).
                                       Therefore, according to Plaintiffs, the supplemental petition is procedurally appropriate because it
                                  28   “did not seek new relief.” Id. at 2. Whether the supplemental petition is procedurally improper or
                                       not is for the EPA—not this Court—to decide in the first instance.
                                                                                         2
                                         Case 3:17-cv-02162-EMC Document 277 Filed 01/13/21 Page 3 of 4




                                   1   (C.D. Cal. Aug. 2, 2016), aff’d sub nom., 700 F. App’x 704 (9th Cir. 2017) (“A motion under Rule

                                   2   60(b) or Rule 59(e) is only appropriate when final judgment has been entered on all claims.”

                                   3   (quoting Panarello v. City of Vineland, No. 12-4165 (RBK/JS), 2016 WL 3638108, *5 (D.N.J.

                                   4   July 7, 2016)).

                                   5          Second, the EPA’s motion is improper even if the Court construes it as a motion for

                                   6   reconsideration pursuant to Federal Rule of Civil Procedure 54(b) and Civil Local Rule 7-9. As an

                                   7   initial matter, Local Rule 7-9(a) only allows parties to file motions for reconsideration with leave

                                   8   of court. See Civ. Loc. R. 7-9(a) (“No party may notice a motion for reconsideration without first

                                   9   obtaining leave of Court to file the motion.”). Here, the EPA filed its motion without obtaining

                                  10   leave of court, improperly styling it as a “motion for relief.”

                                  11          More importantly, motions for reconsideration are only appropriate under three

                                  12   circumstances:
Northern District of California
 United States District Court




                                  13                     (1) “a material difference in fact or law exists from that which was
                                                         presented to the Court before entry of the interlocutory order for
                                  14                     which reconsideration is sought;” (2) “the emergence of new
                                                         material facts or a change of law occurring after the time of such
                                  15                     order;” or (3) “a manifest failure by the Court to consider material
                                                         facts or dispositive legal arguments which were presented to the
                                  16                     Court before such interlocutory order.” ).
                                  17   Civ. Loc. R. 7-9(b)(1)–(3). The EPA relies on no new facts or legal authority to argue that the

                                  18   Court should dismiss Plaintiffs’ case for lack of standing. In fact, the Court has not yet ruled on

                                  19   whether Plaintiffs have standing or not, so there is nothing to reconsider. See Abeyance Order at 1

                                  20   (“As stated on the record at the August 6, 2020 status conference, the Court believes that there are

                                  21   serious questions regarding whether the named Plaintiffs in this case have standing.”). Indeed, the

                                  22   EPA made the exact same lack of standing argument before the Court issued the abeyance order.

                                  23   See Docket Nos. 254 (“Br. on Standing”); 255 (“EPA's Prop. Findings of Fact”); 260 (“EPA's

                                  24   Resp. to Pls. Further Statement on New Petition”). That means that the instant motion

                                  25   contravenes Local Rule 7-9(c)’s prohibition against motions for reconsideration that “repeat any

                                  26   oral or written argument made by the applying party in support of or in opposition to the

                                  27   interlocutory order which the party now seeks to have reconsidered.” Civ. Loc. R. 7-9(c). Simply

                                  28   put, the EPA’s motion brings up nothing new. Therefore, reconsideration is not appropriate.
                                                                                           3
                                         Case 3:17-cv-02162-EMC Document 277 Filed 01/13/21 Page 4 of 4




                                   1          Accordingly, the EPA’s “motion for relief” from this Court’s abeyance order is DENIED

                                   2   in part as to the EPA’s request to vacate the abeyance order and dismiss the complaint.

                                   3          Although the Court sees no need to vacate the abeyance order and dismiss this action, the

                                   4   question of Plaintiffs’ standing under the complaint as it is currently pled remains. Plaintiffs

                                   5   attempt to assuage this Court’s concerns by pointing out that that their supplemental petition with

                                   6   the EPA cures any standing issues by

                                   7                  [R]eiterating that millions of Americans are at risk from fluoridated
                                                      water, including members of Plaintiff Food & Water Watch who are
                                   8                  currently pregnant, actively seeking to become pregnant, and/or
                                                      mothers of infants; members like Jessica Trader, Jennifer Baugh,
                                   9                  Jacqueline Devereaux, Brooke Errett, Leah Garland, Hanna
                                                      Rodgers, Olivia Stancil, Whitney Stolman, and Chassity Woolums.
                                  10

                                  11   Opp’n at 2-3. However, none of these women are named plaintiffs in their original EPA petition

                                  12   or in the complaint.
Northern District of California
 United States District Court




                                  13          Accordingly, the EPA’s motion is GRANTED in part as to the EPA’s request to amend

                                  14   the abeyance order to require Plaintiffs to seek leave to amend their complaint should the EPA

                                  15   deny their supplemental petition. In seeking leave to amend, Plaintiffs will have to justify their

                                  16   request, including addressing why any attempt to allege a new basis for standing following any

                                  17   denial by the EPA of their supplemental petition would not be futile.

                                  18          This order disposes of Docket No. 265.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: January 13, 2021

                                  23

                                  24                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  25                                                     United States District Judge
                                  26
                                  27

                                  28
                                                                                         4
